 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10
11   ANTHONY MONTE, et al.,                       No. 2:17-cv-00411-MCE-DB
12                    Plaintiffs,
13          v.                                    ORDER
14   CITY OF LODI, et al.,
15                    Defendants.
16

17
18         Plaintiff’s Motion to Dismiss (ECF No. 34) the remainder of this case with

19   prejudice is GRANTED, and the Clerk of the Court is directed to close this case.

20         IT IS SO ORDERED.

21   Dated: January 16, 2019

22
23
24
25
26
27
28
                                                 1
